IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT    United States Court of Appeals
                      _____________________
                                                        Fifth Circuit
                           No. 04-51087              F I L E D
                      _____________________
                                                       April 26, 2005
UNITED STATES OF AMERICA
                                                 Charles R. Fulbruge III
               Plaintiff - Appellee                      Clerk

   v.
LUIS ROBERTO TOVAR-MARTINEZ, also known as Francisco
Calderon-Juarez, also known as Emilio Gomez-Perez
               Defendant - Appellant
                      _____________________
                           No. 04-51088
                      _____________________


UNITED STATES OF AMERICA
                  Plaintiff - Appellee
 v.
LUIS ROBERTO TOVAR-MARTINEZ, also known as Francisco
Calderon-Juarez
                  Defendant - Appellant

                      ---------------------
          Appeals from the United States District Court
               for the Western District of Texas
                            (04-CR-886)
                           (04-CR-1439)
                      ---------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

_______________
     *Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
     IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is granted.



     IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand the case to the United States District Court for the

Western District of Texas, El Paso Division for resentencing is

granted.



     IT     IS   FURTHER    ORDERED   that   the   Appellee’s      unopposed

alternative motion to extend time to file the Appellee’s brief

until     fourteen   (14)   days   from   the   Court’s   denial    of   the

Appellee’s motion to vacate and motion to remand is denied as

moot.